Name: Council Regulation (EEC) No 1111/89 of 27 April 1989 fixing the guide price for dried fodder for the 1989/90 marketing year
 Type: Regulation
 Subject Matter: prices;  agricultural activity;  economic policy
 Date Published: nan

 No L.118 / 2 Official Journal of the European Communities 29 . 4 . 89 COUNCIL REGULATION (EEC) No 1111 / 89 of 27 April 1989 fixing the guide price for dried fodder for the 1989 /90 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to the Act ofAccession of Spain and Portugal , and in particular Article 89 ( 1 ) thereof, Havingregard to Council Regulation (EEC) No 1117/ 78 of 22 May 1978 on the common organization of the market in dried fodder 0 ), as last amended by Regulation (EEC) No 3996 / 87 ( 2 ), and in particular Articles 4 ( 1 ) and 5 (2 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Having regard to the opinion of the Economic and Social Committee ( 5 ), Whereas , pursuant to Article 4 of Regulation (EEC) No 1117 / 78 , a guide price must be set for certain dried fodder products at a level which is fair to producers ; whereas this price must be set for a standard quality representative of the average quality of dried fodder produced in the Community ; Whereas , pursuant to Article 5 (2 ) of Regulation (EEC) No 1 1 17 / 78 , the aid provided for in paragraph 1 of that Article must be equal to a percentage of the difference between the guide price and the average world market price for the products in question; whereas , in view of the characteristics of the market in question , the percentage should be set at 100% ; Whereas , pursuant to Article 68 of the Act of Accession , prices in Spain have been set at levels differing from that of the common prices ; whereas pursuant to Article 70 (1 ) of the Act of Accession , the Spanish prices should be aligned with the common prices at the beginning of each marketing year ; whereas the criteria laid down for alignment lead to the Spanish prices being fixed at the levels mentioned hereinafter , HAS ADOPTED THIS REGULATION: Article 1 . For the 1989 / 90 marketing year , the guide price for the products referred to in the first and third indents of Article 1 ( b ) of Regulation*(EEC) No 1117 / 78 shall be fixed : ( a ) at ECU 165,68 per tonne for Spain ; ( b ) at ECU 178,92 per tonne for the other Member States . This price refers to a product with :  a moisture content of 1 1 % ,  a total gross protein content of 18% of the dry weight . Article 2 For the 1989 / 90 marketing year , the percentage to be used to calculate the aid referred to in Article 5 of Regulation (EEC) No 1117/78 shall be 100% for the products referred to in Article 1 ( b ), first and third indents , and (c ) of that Regulation . Article3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from 1 May 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg , 27 April 1989 . For the Council The President J. BARRIONUEVO PENA (!) OJ No L 142 , 30 . 5 . 1978 , p. 1 . ( 2 ) OJ No L 377 , 21 . 12 . 1987 , p . 35 . ( 3 ) OJ No C 82 , 3 . 4 . 1989, p. 36 . ( 4 ) Opinion delivered on 13 April 1989 (not yet published in the Official Journal ). ( s ) Opinion delivered on 31 March 1989 (not yet published in the Official Journal ).